                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NEW YORK


 JKAYC, LLC,                                      Civil Action No. 1:20-cv-943 (PKC) (SMG)

        Plaintiff,
                                                     NOTICE OF MOTION TO ADMIT
 vs.                                                   COUNSEL PRO HAC VICE

 NOAH BANK,                                                (WITHOUT CONSENT)

         Defendant.
                                                           Motion Date: October , 2020



TO:    A. Berman, Esq.
       Kelly A. Zampino, Esq.
       HARTMANN DOHERTY ROSA
       BERMAN & BULBULIA, LLC
       433 Hackensack Avenue, Suite 1002
       Hackensack, New Jersey 07601
       (201) 441-9056
        Attorneys for Defendant Noah Bank




       PLEASE TAKE NOTICE that upon the annexed affidavit of movant, Carolyn McGuire,

Esq., Of Counsel to The Basil Law Group, P.C. and managing member, McGuire Law, LLC, in

support of this motion; and the Certificate of Good Standing dated August 24, 2020 of the

Supreme Court of New Jersey, annexed thereto, Plaintiff, through its attorneys, The Basil Law

Group, P.C., Robert J. Basil, Esq., appearing, will move this Court pursuant to Rule 1.3(c) of the

Local Rules of the United States District Courts for the Southern and Eastern Districts of New

York for an order allowing the admission of movant, a member in good standing of the bar of the

State of New Jersey, and admitted to practice there in all New Jersey state and federal courts, as
attorney pro hac vice, to argue or try this case in whole or in part as counsel for Plaintiff. There

are no pending disciplinary proceedings against Movant in any state or federal court.

                                                                           Respectfully submitted,

                Dated: September 25, 2020                                  /s/ Robert J. Basil, Esq.

                                               Robert J. Basil, Esq., The Basil Law Group, P.C.
                                              on behalf of movant Carolyn McGuire, Esq., Of
                                              Counsel to The Basil Law Group, P.C

                                              THE BASIL LAW GROUP, P.C.
                                              Robert J. Basil, Esq. (RB3410)
                                              32 East 31st Street, 9th Floor
                                              New York, NY 10016
                                              917-994-9973
                                              831-536-1075 (fax)
                                              robertjbasil@rjbasil.com
                                              Attorneys for Plaintiff, JKAYC
